DETAILED ACTION
		Response to Amendment
 The amendment filed on 09/08/2021 has been entered and considered by Examiner. Claims 1-6, 9-16, 19 and 20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su on 11/01/2021.
The application has been amended as follows:
Title:  -- CAR LENS OFFSET DETECTION METHOD AND CAR LENS OFFSET DETECTION SYSTEM BASED ON IMAGE PROCESSING OF MULTIPLE CAMERAS –

1. (Currently amended) A car lens offset detection method, wherein a first image capturing device and a second image capturing device are disposed on a car, and the method comprises:
capturing a first image by the first image capturing device and capturing a second image by the second image capturing device;
obtaining a plurality of first feature points from the first image according to a plurality of first predetermined positions and obtaining a plurality of second feature points from the second image according to a plurality of second predetermined positions, wherein the first predetermined positions and the second predetermined positions comprise information of a plurality of pre-stored pixel coordinates; 
comparing feature values of the plurality of first feature points and feature values of the plurality of second feature points and determining whether the plurality of first feature points match the plurality of second feature points; 
determining whether a car lens of the first image capturing device or a car lens of the second image capturing device is offset by determining whether the plurality of first feature points match the plurality of second feature points; and
in response to the plurality of first feature points not matching the plurality of second feature points, performing a calibration and warning operation,
wherein the step of performing the calibration and warning operation comprises:
obtaining first image content of a first image block defined by the plurality of first predetermined positions;
determining whether a non-matching number of times is greater than a threshold value; 
searching on the second image a second image block having second image content similar to the first image content to obtain a plurality of calibration points defining the second image block; and
adjusting a lens direction of the second image capturing device or adjusting a setting parameter of an image stitching function according to an offset amount between the positions of the plurality of calibration points and the plurality of second predetermined positions, wherein the setting parameter is configured to capture a portion of the second image to perform the image stitching function,
wherein a display device is disposed in the car, and the method further comprises:
performing the image stitching function on the first image and the second image to generate a stitched image; and
displaying the stitched image by the display device. 
2. (Cancelled)
3. (Currently amended) The car lens offset detection method according to claim 1, wherein the step of performing the calibration and warning operation in response to the plurality of first feature points not matching the plurality of second feature points comprises:

in response to that the non-matching number of times is less than or equal to the threshold value, accumulating the non-matching number of times; and
in response to that the non-matching number of times is greater than the threshold value, performing the calibration and warning operation. 
4. (Original) The car lens offset detection method according to claim 3, further comprising:
in response to that the plurality of first feature points match the plurality of second feature points, reducing the non-matching number of times. 
5. (Original) The car lens offset detection method according to claim 1, wherein an electric rear view mirror including a display device is disposed in the car, and the step of performing the calibration and warning operation comprises:
turning off a backlight module of the display device.
6. (Original) The car lens offset detection method according to claim 1, wherein a display device is disposed in the car, and the step of performing the calibration and warning operation comprises:
marking a plurality of first marked points at the plurality of first predetermined positions on the first image and marking a plurality of second marked points at the plurality of second predetermined positions on the second image; and
simultaneously displaying the first image comprising the plurality of first marked points and displaying the second image comprising the plurality of second marked points by the display device. 
7. (Cancelled)
8. (Cancelled) 
9. (Original) The car lens offset detection method according to claim 1, further comprising:
capturing a third image by the first image capturing device and capturing a fourth image by the second image capturing device;
arranging a plurality of first predetermined feature points in an overlapping region between the third image and the fourth image to obtain the plurality of first predetermined positions on the third image; and
performing a feature extraction operation and a feature matching operation with the plurality of first predetermined feature points to search a plurality of second predetermined feature points on the fourth image, so as to obtain the plurality of second predetermined positions of the plurality of second predetermined feature points. 
10. (Original) The car lens offset detection method according to claim 9, wherein the step of arranging the plurality of first predetermined feature points in the overlapping region between the third image and the fourth image to obtain the plurality of first predetermined positions on the third image comprises:
arranging one of the plurality of first predetermined feature points in a bonding region within the overlapping region; and
according to a distribution pattern and one of the plurality of first predetermined positions corresponding to the one of the plurality of first predetermined feature points, obtaining the other first predetermined positions. 
11. (Currently amended) A car lens offset detection system disposed on a car and comprising:
a first image capturing device; 
a second image capturing device; 
a storage circuit storing a plurality of modules; and
a processor coupled to the storage circuit, the first image capturing device, and the second image capturing device and accessing the plurality of modules to perform following steps:
capturing a first image by the first image capturing device and capturing a second image by the second image capturing device;
obtaining a plurality of first feature points from the first image according to a plurality of first predetermined positions and obtaining a plurality of second feature points from the second image according to a plurality of second predetermined positions, wherein the first predetermined positions and the second predetermined positions comprise information of a plurality of pre-stored pixel coordinates; 
comparing feature values of the plurality of first feature points and feature values of the plurality of second feature points and determining whether the plurality of first feature points match the plurality of second feature points; 
determining whether a car lens of the first image capturing device or a car lens of the second image capturing device is offset by determining whether the plurality of first feature points match the plurality of second feature points; and
in response to the plurality of first feature points not matching the plurality of second feature points, performing a calibration and warning operation,
wherein the calibration and warning operation comprises adjusting a lens direction of the second image capturing device or adjusting a setting parameter of an image stitching function, wherein the setting parameter is configured to capture a portion of the second image to perform the image stitching function, and
the processor is further configured to:
obtain first image content of a first image block defined by the plurality of first predetermined positions;
determine whether a non-matching number of times is greater than a threshold value in response to that the plurality of first feature points do not match the plurality of second feature points;
search on the second image a second image block having second image content similar to the first image content to obtain a plurality of calibration points defining the second image block; and
adjust the lens direction of the second image capturing device or adjust the setting parameter of the image stitching function according to an offset amount between the positions of the plurality of calibration points and the plurality of second predetermined positions,
wherein the car lens offset detection system further comprises a display device, the processor being further configured to:
perform the image stitching function on the first image and the second image to generate a stitched image, wherein the display device displays the stitched image.
12. (Cancelled)
13. (Currently amended) The car lens offset detection system according to claim 11, wherein the processor is further configured to:

in response to that the non-matching number of times is less than or equal to the threshold value, accumulate the non-matching number of times; and
in response to that the non-matching number of times is greater than the threshold value, perform the calibration and warning operation.
14. (Original) The car lens offset detection system according to claim 13, wherein the processor is further configured to:
in response to that the plurality of first feature points match the plurality of second feature points, reduce the non-matching number of times.
15. (Original) The car lens offset detection system according to claim 11, further comprising an electric rear view mirror disposed in the car, the electric rear view mirror comprising a display device, the processor being further configured to :
in response to the plurality of first feature points not matching the plurality of second feature points, turn off a backlight module of the display device. 
16. (Original) The car lens offset detection system according to claim 11, further comprising a display device, the processor being further configured to:
mark a plurality of first marked points at the plurality of first predetermined positions on the first image and mark a plurality of second marked points at the plurality of second predetermined positions on the second image; and
simultaneously display the first image comprising the plurality of first marked points and display the second image comprising the plurality of second marked points by the display device.
17. (Cancelled)
18. (Cancelled)
19. (Original) The car lens offset detection system according to claim 11, wherein the processor is further configured to:
capture a third image by the first image capturing device and capture a fourth image by the second image capturing device;
arrange a plurality of first predetermined feature points in an overlapping region between the third image and the fourth image to obtain the plurality of first predetermined positions on the third image; and
perform a feature extraction operation and a feature matching operation with the plurality of first predetermined feature points to search a plurality of second predetermined feature points on the fourth image, so as to obtain the plurality of second predetermined positions of the plurality of second predetermined feature points.
20. (Original) The car lens offset detection system according to claim19, wherein the processor is further configured to:
arrange one of the plurality of first predetermined feature points in a bonding region within the overlapping region; and
according to a distribution pattern and one of the plurality of first predetermined positions corresponding to the one of the plurality of first predetermined feature points, obtain the other first predetermined positions.

Allowable Subject Matter
Claims 1, 3-6, 9-11, 13-16, 19 and 20 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Hardy discloses a car lens offset detection method, wherein a first image capturing device (110 or 120) and a second image capturing device (110 or 120) are disposed on a car [0015-23], and the method comprises: 
capturing a first image by the first image capturing device and capturing a second image by the second image capturing device [0056-58, 0017-19, 0110, 0116-118]; 
obtaining a plurality of first feature points from the first image according to a plurality of first predetermined positions and obtaining a plurality of second feature points from the second image according to a plurality of second predetermined positions [0056-58, 0017-19, 0110, 0116-118]; 
comparing feature values of the plurality of first feature points and feature values of the plurality of second feature points and determining whether the plurality of first feature points match the plurality of second feature points [0056-58, 0017-19, 0110, 0116-118]; 
deternining whether a car lens of the first image capturing device or a car lens of the second image capturing device is offset by determining whether the plurality of first feature points match the plurality of second feature points (determining a degree of image shift/alignment by comparing a pair of images using the features from the pair of images) [0057, 0110, 0064, 0047]; and 
in response to the plurality of first feature points not matching the plurality of second feature points, performing a calibration and warning operation (notifying the driver and correcting an image are performed after the images matching or comparing image features steps) [0110-0111, 0107, 0023], or [0082-84, 0087-88, 0093-96].
Hardly further discloses wherein the first predetermined positions and the second predetermined positions comprise information of a plurality of pixel (each pixel of image contain Ycbcr values) [0093-94];
Krishnamoorthy discloses wherein the first predetermined positions and the second predetermined positions comprise information of a plurality of pre-stored pixel coordinates (images contain stored pixel coordinates that translate into different positional information for the camera) [0054, 0060];
Singh discloses wherein the calibration and warning operation comprises adjusting a lens direction of the second image capturing device or adjusting a setting parameter of an image stitching function [0004, 0009-10], 
wherein the setting parameter is configured to capture a portion of the second image to perform the image stitching function [0004, 0006-8, 0022].
	However, all cited prior arts of record fail to disclose in claims 1 and 11, “… comparing feature values of the plurality of first feature points and feature values of the plurality of second feature points and determining whether the plurality of first feature points match the plurality of second feature points; determining whether a car lens of the first image capturing device or a car lens of the second image capturing device is offset by determining whether the plurality of first feature points match the plurality of second feature points; and in response to the plurality of first feature points not matching the plurality of second feature points, performing a calibration and warning operation, wherein the step of performing the calibration and warning operation comprises- obtaining first image content of a first image block defined by the plurality of first predetermined positions; determining whether a non-matching number of times is greater than a threshold value; searching on the second image a second image block having second image content similar to the first image content to obtain a plurality of calibration points defining the second image block; and adjusting a lens direction of the second image capturing device or adjusting a setting parameter of an image stitching function according to an offset amount between the positions of the plurality of calibration points and the plurality of second predetermined positions, wherein the setting parameter is configured to capture a portion of the second image to perform the image stitching function; wherein the car lens offset detection system further comprises a display device, the processor being further configured to:
perform the image stitching function on the first image and the second image to generate a stitched image, wherein the display device displays the stitched image.” and  “comparing feature values of the plurality of first feature points and feature values of the plurality of second feature points and determining whether the plurality of first feature points match the plurality of second feature points; determining whether a car lens of the first image capturing device or a car lens of the second image capturing device is offset by determining whether the plurality of first feature points match the plurality of second feature points; and in response to the plurality of first feature points not matching the plurality of second feature points, performing a calibration and warning operation, wherein the calibration and warning operation comprises adjusting a lens direction of the second image capturing device or adjusting a setting parameter of an image stitching function, wherein the setting parameter is configured to capture a portion of the second image to perform the image stitching function, and the processor is further configured to: obtain first image content of a first image block defined by the plurality of first predetermined positions search on the second image a second image block having second image content similar to the first image content to obtain a plurality of calibration points defining the second image block; determine whether a non-matching number of times is greater than a threshold value in response to that the plurality of first feature points do not match the plurality of second feature points; and adjust the lens direction of the second image capturing device or adjust the setting parameter of the image stitching function according to an offset amount between the positions of the plurality of calibration points and the plurality of second predetermined positions; wherein the car lens offset detection system further comprises a display device, the processor being further configured to: perform the image stitching function on the first image and the second image to generate a stitched image, wherein the display device displays the stitched image.”
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642